 



Exhibit 10.9
EMPLOYMENT AND RELEASE AGREEMENT
     Effective this 7th day of November, 2005, (the “Effective Date”), Dean
Foods Company, together with each of its subsidiaries and affiliates,
(hereinafter collectively referred to as the “Company”) and Barry Fromberg (the
“Executive”) agree and represent as follows:
     WHEREAS, the Executive has decided to retire, and the Executive and the
Company desire a smooth transition;
     WHEREAS, the Company and the Executive have agreed on a transition plan to
allow the Executive to complete certain projects and responsibilities for the
Company and to allow the Company to begin searching for Executive’s replacement
and the Executive has agreed to remain employed to facilitate this transition;
     WHEREAS, the Executive has agreed to remain in his position until his
successor is selected and until the Company’s 2005 financial statements are
finalized, but in no event later than April 1, 2006.
     WHEREAS, the parties agree and wish to ensure that they have amicably
resolved and settled all possible differences, claims, or matters pertaining to,
arising from, or associated with Executive’s employment with the Company and
subsequent retirement;
     THEREFORE, the parties mutually agree to enter into this Employment and
Release Agreement (the “Agreement”) and agree as follows:
     1. Employment
            (a) Employment Term. Subject to the terms and conditions of this
Agreement, the Company agrees to continue to employ the Executive as its Chief
Financial Officer, and the Executive agrees to continue to perform the duties
associated with that position diligently and to the reasonable satisfaction of
the Company’s Chief Executive Officer from the Effective Date until April 1,
2006 (the “Employment Term”). The Executive will devote his full business time,
attention and energies to the business of the Company during the Employment
Term. The Executive will report to the Chief Executive Officer of the Company
and will comply with the policies and guidelines established by the Company from
time to time.
            (b) Compensation. During the Employment Term, the Company will pay
the Executive at his current base salary rate of $435,000 per year, payable
biweekly or semi-monthly in accordance with the payroll practices of the Company
in effect from time to time. The Executive shall also, during the Employment
Term be eligible to participate in the bonus program the Company makes available
to similarly situated executives from time to time. The Executive’s Target Bonus
percentage under the program shall continue to be 65%. All of the Executive’s
compensation under this Agreement will be subject to deduction and withholding
authorized or required by applicable law. The Executive and the Company agree
that, during the Employment

 



--------------------------------------------------------------------------------



 



Term, the Executive will not be eligible for any further equity grants or other
new incentive benefits other than those he currently has a right to receive.
            (c) Executive Benefits. Beginning on the Effective Date and
thereafter during the Employment Term, the Company will provide to the Executive
such fringe benefits, perquisites, paid time off and other benefits that the
Company provides to its similarly situated executives. The Company will
reimburse the Executive for reasonable out-of-pocket business expenses incurred
and documented in accordance with the policies of the Company in effect from
time to time.
            (d) Termination. During the Employment Term, the Company may
terminate this Agreement only with Cause (as defined below) by giving 15 days
written notice of termination to the Executive. If the Executive voluntarily
terminates his employment before April 1, 2006, or the Company terminates the
Executive’s employment with Cause, the Company will have no obligation to pay
the Executive the compensation described in section 4 or any other compensation
except as required by state or federal law.
            (e) “Cause.” “Cause” means the Executive’s (i) willful and
intentional material breach of this Agreement, which results in material injury
(monetary or otherwise) to the Company (ii) willful and intentional misconduct
or gross negligence in the performance of, or willful neglect of, the
Executive’s duties, which has caused material injury (monetary or otherwise) to
the Company, (iii) material violation of the Company’s Code of Ethics, or
(iv) conviction of, or plea of nolo contendere to, a felony; provided, however,
that no act or omission shall be grounds for a determination of “Cause” for
purposes of this Agreement unless the Board or the Chairman of the Board
provides to the Executive (a) written notice clearly and fully describing the
particular acts or omissions which the Board or the Chairman of the Board
reasonably believes in good faith constitutes “Cause” and (b) an opportunity,
within thirty (30) days following his or her receipt of such notice, to meet in
person with the Board or the Chairman of the Board to explain or defend the
alleged acts or omissions relied upon by the Board prior to a final decision by
the Board.
     2. Retirement. The parties acknowledge that the Executive will resign his
employment and any officer or director position he holds with the Company or any
of its affiliates, effective April 1, 2006 (the “Retirement Date”). After the
Retirement Date, the Executive agrees to make himself available to assist the
Company concerning any transition issues that may arise and/or to answer any
questions his successor may have regarding the Company’s financial statements or
financial accounting practices and procedures. As set forth more fully below and
in consideration for the execution of this Agreement, including but not limited
to the Executive’s agreement to continue in his position until the Retirement
Date, the Executive’s agreement to assist with transitional issues after the
Retirement Date, the mutual release and waiver of all claims described more
fully in section 9 hereof and the Executive’s agreement to comply with the terms
of sections 6 and 7 of this Agreement, the Executive shall receive payments and
consideration described in section 4
     3. Final Paycheck and Paid Time Off and/or Vacation Pay. The Company and
the Executive agree that the Executive shall receive all earned but unpaid
salary and unused paid time off (which includes vacation pay) through the
Retirement Date as required by state law.

2



--------------------------------------------------------------------------------



 



     4. Payments and Other Consideration.
            (a) The Company shall pay and provide the Executive the following
amounts and items:
                        (1) Cash Payments. Provided the Executive delivers to
the Company a Release and Waiver in substantially the same form as section 9
below, this Agreement has not been terminated for Cause by the Company and the
Executive has not revoked the Agreement, the Company agrees to pay and provide
the following cash, less applicable taxes required to be withheld and any
authorized deductions, and other consideration, which the Executive acknowledges
he is not otherwise entitled to receive, as follows:
                                    a. October 15, 2006 (2 Years Base Salary) —
$870,000
                                    b. October 15, 2006 (2 Years Target Bonus) —
$565,500
                                    c. October 15, 2006 (Benefit Advance) —
$24,000
                                    d. April 15, 2006 (Payment for Unvested
Equity) — All options and stock units previously granted to the Executive and
not yet vested as of April 1, 2006 will be cancelled on that date. On or before
April 15, 2006, the Company will make a cash payment to the Executive that is
intended to compensate the Executive for the value of the stock options and
stock units (“SUs”) that were previously granted and were scheduled to vest at
any time after April 1, 2006 through 2008 (“Unvested SUs”), all as summarized on
Schedule A attached hereto. For unvested options, the amount of such payment
will be calculated by multiplying the difference between the Market Price (as
defined below) of the Company’s stock and the strike price of the associated
option, times the number of shares underlying such options. If the strike price
is above the Market Price, no payment will be made for those “under water”
options. For the Unvested SUs scheduled to vest during the period after April 1,
2006 through 2008, the amount of such payment will be equal to the Market Price
of the Company’s stock times the numbers of such Unvested SUs. For purposes of
this Agreement, the Market Price will be the highest closing price of the
Company’s common stock during the thirty (30) trading days through and including
March 31, 2006. The parties hereby agree that for purposes of determining which
SUs are scheduled to vest during the period after April 1, 2006 through 2008, in
the event that on or before April 1, 2006, the Stock Performance Target is
achieved under Section 2(b) of the Restricted Stock Unit Award Agreement for any
SU grant, then such all SUs for such grant that are unvested shall be deemed to
vest during the period after April 1, 2006 through 2008.
                                    e. On October 15, 2006, the Company will
make a cash payment to the Executive in an amount equal to three (3) times the
amount of the matching contribution that the Company paid or will pay into the
Executive’s 401(k) account for calendar year 2005.

3



--------------------------------------------------------------------------------



 



                                    f. March 15, 2007 (Pro-rated 2006 Bonus) —
The Executive’s pro-rated target bonus for the 3 months of his employment in
2006 based on the Company’s existing incentive bonus program. The bonus will be
calculated as follows: 2006 Base Salary x Target Bonus Percentage x Payout
Factor x 3/12. The parties understand and acknowledge that the Executive’s
pro-rated 2006 Bonus, if any, will be calculated and paid in the same manner and
fashion as for other similarly situated executive vice presidents of the
Company.
                                    g. The Executive will also be eligible to
receive payments under the Company’s Supplemental Executive Retirement Plan for
all compensation earned or paid through the Retirement Date, including all
payments to be made in 2007 for compensation earned in 2006. The Executive will
receive supplemental payments in the same manner, and amount and at the same
time as other similarly situated executives.
                        (2) Equity. The Executive and the Company acknowledge
that the options to purchase shares of common stock of the Company and SUs of
the Company previously granted to Executive will continue to vest in accordance
with their terms until April 1, 2006. All such options which are currently
vested or which are scheduled to vest before April 1, 2006 may be exercised in
accordance with their terms at any time after such vesting and on or before the
sixtieth (60th) day following the April 1, 2006. The terms of the stock plans
and award agreements will continue to be in effect and are incorporated into
this Agreement by reference. The Company, on behalf of the Executive, will file
a Form 4 — Statement of Changes in Beneficial Ownership of Securities pursuant
to Section 16 of the Securities Exchange Act of 1934, as amended (“Exchange
Act”) within two (2) business days of the cancellation of Executive’s stock
options and SUs pursuant to this paragraph 4(a)(1)(d). The Company, on behalf of
the Executive, will also file a Form 4 when appropriate to indicate that the
Executive is no longer a reporting person or “insider” subject to the
obligations of Section 16 of the Exchange Act.
                        (3) Employee Benefits.
                                    a. Health, Vision and Dental Benefits. The
Executive’s current health, dental and vision coverage will terminate effective
on the Retirement Date. The Executive may elect COBRA continuation coverage
pursuant to the COBRA materials that have been or will be provided to Executive
by the Company through a third-party service provider under separate cover.
                                    b. Other Welfare Benefits. The Executive may
elect, at the Executive’s own expense, conversion of any other welfare benefits
to the extent such conversion is available to similarly situated employees of
the Company. Executive acknowledges that, following the Retirement Date, the
Executive has no right to continued participation as an employee of the Company
in any Company-sponsored benefit plans, other than as set forth in this
Agreement.

4



--------------------------------------------------------------------------------



 



                                    c. Retirement Plans. The Executive shall be
deemed fully vested in all Company sponsored retirement plans as of the
Retirement Date. The Executive may make any additional contributions into any
Company-sponsored retirement plan, including any 401(k) plan, prior to April 1,
2006, and the Company will contribute to any Company-sponsored retirement plan
on Executive’s behalf with respect to any amounts paid to Executive for services
performed on or before the Retirement Date according to the terms of the
applicable plan. Executive understands and agrees that Executive may not make
any additional contributions into any Company-sponsored retirement plan,
including any 401(k) plan, nor will the Company contribute to any
Company-sponsored retirement plan on Executive’s behalf with respect to any
amounts paid to Executive other than for services performed on or before the
Retirement Date. Executive acknowledges that Executive’s rights to distributions
of funds held on Executive’s behalf in any Company-sponsored retirement plan,
including any non-qualified deferred compensation plan, will continue to be
governed by such plan, with the terms of such plan or plans incorporated into
this Agreement by reference.
                                    d. Executive Stock Purchase Participation.
Prior to the Retirement Date, Executive will be eligible to purchase Company
stock through the Company’s Employee Stock Purchase Plan (“ESPP”). The Executive
shall be deemed fully vested in all shares purchased under the ESPP as of the
Retirement Date, including the discounted portion of the purchase price. The
Executive understands and agrees that after the Retirement Date, Executive will
not be eligible to purchase Company stock through the Company’s Employee Stock
Purchase Plan (“ESPP”). Executive acknowledges that Executive’s rights to
distribution of any stock previously purchased under the ESPP will continue to
be governed by such plan, with the terms of such plans incorporated into this
Agreement by reference.
                                    e. Annual Physical. The Company will provide
Executive with an annual physical conducted by the Cooper Clinic in 2006 and
2007, such physical to be of the same type and extent as for other similarly
situated executive vice presidents of the Company and at the Company’s expense.
                                    f. Other Benefits. Executive acknowledges
that Executive is waiving Executive’s rights, if any, to continued participation
in any other Company-sponsored benefit plans, other than as stated in this
Agreement. For the avoidance of doubt, through March 31, 2006, the Executive
shall continue to participate in the Company’s Post-2004 Executive Deferred
Compensation Plan and shall receive all contributions under such plan with
respect to that period.
            (b) Executive acknowledges that the cash payments to be paid by the
Company pursuant to subsections 4(a)(1) and 4(a)(2) will be reported to the
Internal Revenue Service and other appropriate taxing authorities as income and
will be subject to withholding to the extent required by law.
            (c) Executive hereby acknowledges that the payments under subsection
4(a)(1) and 4(a)(2) do not entitle Executive to, and Executive specifically

5



--------------------------------------------------------------------------------



 



waives any rights to, any and all Company vacation, paid-time off, and bonuses
including, but not limited to, holiday, merit, or performance bonuses after the
Retirement Date, except as otherwise provided herein.
            (d) The Executive consents to and agrees that the Company may offset
from the payments under subsections 4(a)(1) and 4(a)(2) any business expenses or
other debts owed by the Executive to the Company that have not been reconciled
to the Company’s satisfaction, and the cost of any Company property that has not
been returned by Executive to the Company, as of the date of execution of this
Agreement.
     5. Property of the Company. The Executive hereby agrees to return and will
certify that he has returned any and all computer programs and/or data disks,
files, records, or information of any sort with regard to such confidential
information, trade secrets, or any other business of the Company. The Executive
further agrees to return and will certify that Executive has returned all other
property of the Company to the Company, including vehicles or all keys, security
passes or other means of access to the Company’s plants or other facilities.
Notwithstanding the foregoing, the Executive shall be entitled to retain his
personal computer, cell phone, Blackberry wireless device and related equipment.
     6. Nondisparagement. The Company and the Executive agree that neither party
will make or cause to be made any statements, observations or opinions, or
communicate any information (whether oral or written) that disparages or is
likely in any way to harm the reputation of the other party.
     7. Restrictive Covenants.
            (a) No solicitation of employees. The Executive agrees that during
the term of this Agreement and for a period of twenty four (24) months following
the Retirement Date, the Executive will not, either directly or indirectly,
induce or encourage any employees of Company to terminate their relationship
with Company in order to join any company or enterprise with which the Executive
is affiliated, whether as an employee, consultant, stockholder, director or
otherwise, without prior written consent of the Company’s Chief Executive
Officer.
            (b) No solicitation of customers. The Executive agrees that during
the term of this Agreement and for a period of twenty four (24) months following
the Retirement Date, the Executive will not: approach, consult, solicit business
from, or contact or otherwise communicate, directly or indirectly, in any way,
with any customer or broker of the Company to convince such customer or broker
to change or alter the customer’s or broker’s existing or prospective
contractual terms and conditions with the Company. The Executive may request
that the Company waive this restriction; however, the Company will have sole
discretion as to whether this restrictive covenant will be waived.
            (c) Nondisclosure and Confidentiality. The Executive covenants not
to use or impart to any other person, corporation, or entity any trade secrets
or confidential information that he has acquired while an employee of the
Company, except as may be required by law or judicial process. The Executive
agrees and acknowledges that such matters include, but are not limited to
certain personnel, business, financial, technical and other proprietary
information and materials, as well as

6



--------------------------------------------------------------------------------



 



any sales, marketing, financial data, or strategic planning information that
relates to any business activities of the Company, its subsidiaries and
affiliates. The Executive further agrees that, in the event it appears that he
will be compelled by law or judicial process to disclose any such confidential
information to avoid potential liability, he will notify the Company in writing
immediately upon his receipt of a subpoena or other legal process.
     8. Remedies. The Executive acknowledges that the Company is engaged in a
highly competitive business and that the trade secrets and confidential
information referred to in section 7 above are of great significance in the
various markets in which it is active. The Executive further agrees that the
restrictions contained in section 7 above are reasonable and necessary in order
to protect the good will and legitimate business interests of the Company and
that any violation thereof would result in irreparable injury to the Company.
The Executive further acknowledges and agrees that, in the event of any
violation thereof, the Company shall be authorized and entitled to obtain from
any court of competent jurisdiction temporary, preliminary, and/or permanent
injunctive relief as well as an equitable accounting of all profits and benefits
arising out of such violation, which rights and remedies shall be cumulative and
in addition to any other rights or remedies to which the Company may be
entitled. Additionally, in the event that the Executive breaches any of the
covenants and restrictions contained in section 7 of this Agreement, the Company
shall have the right to immediately cease making further payments provided for
by this Agreement and shall have the right to collect the amounts previously
paid to the Executive. The Executive agrees that the exercise of such rights by
Company shall not make this Agreement or any release contained herein void or
voidable. In any action to enforce this Agreement, the prevailing party shall be
awarded all reasonable attorney’s fees and costs.
     9. Mutual Release and Waiver of All Claims. The Executive, and for his
heirs, executors, and assigns, does hereby discharge and release the Company,
its predecessors and affiliates, including but not limited to Dean Foods
Company, its shareholders, representatives, agents, associates, servants,
employees, attorneys, officers, directors, trustees, successors and assigns,
from any and all liability or responsibility for all grievances, disputes,
actions, and claims at law or equity, sounding in contract or tort, whether
under any state or federal statutory or common law, arising out of or related in
any way to the Executive’s employment with and termination from employment with
the Company, including but not limited to claims for wrongful discharge,
unlawful discrimination, retaliation, breach of contract (express or implied),
intentional or negligent infliction of emotional distress, negligence,
defamation, duress, fraud, or misrepresentation, any violation of the Age
Discrimination in Employment Act of 1967, Title VII of the Civil Rights Act of
1964, the Employee Retirement Income Security Act of 1974, the Equal Pay Act of
1963, the Family and Medical Leave Act of 1993, the Fair Labor Standards Act,
the Americans with Disabilities Act, the National Labor Relations Act, the Texas
Labor Code, any claim based upon the Dean Foods 401(k) Plan or deferred
compensation plan maintained on behalf of the Company’s employees, the laws of
any state, and all claims under related common law, statutes, and executive
orders at the federal, state and local levels of government, and any claims to
any benefits from employment with the Company, other than those benefits
enumerated herein or those benefits to which Executive is entitled by law. In
addition, the Executive represents that no incident has occurred during his
employment with the Company that could form the basis for any claim by his
against the Company for any work-related injury.

7



--------------------------------------------------------------------------------



 



     The Company, for itself, its predecessors, successors and assigns, does
hereby discharge and release the Executive from any and all liability or
responsibility for all grievances, disputes, actions, and claims at law or
equity, sounding in contract or tort, and whether under any state or federal
statutory or common law, arising out of or related in any way to the Executive’s
employment with and termination from employment with the Company, including but
not limited to claims for breach of contract (express or implied), intentional
or negligent infliction of emotional distress, negligence, defamation, duress,
fraud, or misrepresentation, the laws of any state, and all claims under related
common law, statutes, and executive orders at the federal, state and local
levels of government.
     10. Effect of Release and Waiver. The effect of this Agreement is to waive
and release any and all claims, demands, actions, or causes of action that the
Executive and the Company may now or hereafter have against the other for any
liability, whether known or unknown, vicarious, derivative, or direct. The
Executive’s and the Company’s waivers and releases include but are not limited
to any claims for damages (actual or punitive), back wages, future wages,
commission payments, bonuses, reinstatement, accrued vacation leave benefits,
past and future employee benefits (except to which there is vested entitlement
or as provided for herein) including contributions to the Company’s employee
benefit plans, compensatory damages, penalties, equitable relief, attorneys’
fees, costs of court, interest, and any and all other loss, expense, or
detriment of whatever kind resulting from, growing out of, connected with, or
related in any way to the Executive’s employment by the Company or the
termination of such employment. This release does not apply to any claims that
may arise after the date the Executive and the Company execute this Agreement.
     11. Agreement as to Section 409A. Although the Company and the Executive
believe that the payments made and benefits provided pursuant to sections
4(a)(1) and 4(a)(2) of this Agreement will not be considered to be subject to
Section 409A of the Internal Code of 1986, as amended (the “Code”), the parties
agree to cooperate to revise and amend this Agreement in order to satisfy the
Code in order to prevent the imposition of any excise taxes.
     12. No Duplication. There shall be no duplication of severance pay in any
manner. In this regard, the Executive shall not be entitled to benefits or
payments hereunder for more than one position with the Company. If the Executive
is entitled to any benefit for termination under any other plan or policy of the
Company or any notice or payment in lieu of any notice of termination of
employment required by federal, state or local law, including but not limited to
the Worker Adjustment and Retraining Notification Act, the severance
compensation to which the Executive would otherwise be entitled under this
Agreement shall be reduced by the amount of any such payment in lieu of notice
and in lieu of any such payment due under any such plan or policy of the
Company.

8



--------------------------------------------------------------------------------



 



     13. Notice. The Executive understands and agrees that he:
            (a) Has had a full twenty-one (21) days within which to consider
this Agreement before executing it.
            (b) Has carefully read and fully understands all of the provisions
of this Agreement.
            (c) Is, through this Agreement, releasing the Company from any and
all claims Executive may have against the Company, including claims under the
Age Discrimination in Employment Act of 1967.
            (d) Knowingly and voluntarily agrees to all of the terms set forth
in this Agreement.
            (e) Knowingly and voluntarily intends to be legally bound by the
same.
            (f) Was advised and hereby is advised in writing to consider the
terms of this Agreement and consult with an attorney of Executive’s choice prior
to executing this Agreement.
            (g) Has a full seven (7) days following the execution of this
Agreement to revoke this Agreement and has been and hereby is advised in writing
that this Agreement shall not become effective or enforceable until the
revocation period has expired.
            (h) Understands that rights or claims under the Age Discrimination
in Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the
date this Agreement is executed are not waived.
     14. Notice. Company understands and agrees that it:
            (a) Has carefully read and fully understands all of the provisions
of this Agreement.
            (b) Is, through this Agreement, releasing the Executive from any and
all claims Company may have against the Executive;
            (c) Knowingly and voluntarily agrees to all of the terms set forth
in this Agreement.
            (d) Knowingly and voluntarily intends to be legally bound by the
same.
            (e) Has consulted with an attorney of Company’s choice prior to
executing this Agreement.
     15. Miscellaneous.
            (a) This writing represents the entire agreement and understanding
of the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings of the parties in connection therewith; it
may not be altered or

9



--------------------------------------------------------------------------------



 



amended except by mutual agreement evidenced by a writing signed by both parties
and specifically identified as an amendment to this Agreement. The parties shall
continue to be bound by the Indemnity Agreement, dated as of February 21, 2003,
between them, which agreement is hereby ratified and confirmed.
            (b) Except as specifically provided above, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, executors, administrators, personal representatives, successors, and
assigns [whether such succession is, in the case of the Company, direct or
indirect by purchase, merger, consolidation, change in control or otherwise].
            (c) The parties, by signing this Agreement, acknowledge that they
each have been afforded an opportunity to review this Agreement with an attorney
or other advisers of their choice, that they have read and understand this
Agreement, and that they have signed this Agreement knowingly, voluntarily, and
without any form of duress or coercion.
            (d) By signing below, the parties acknowledge that they have the
authority to do so, and such authority has not been delegated or assigned.
            (e) This Agreement is made pursuant to and shall be governed,
construed, and enforced in all respects and for all purposes in accordance with
the laws of the state of Texas without regard to the law of conflicts.
     16. Signatures and Counterparts. To signify their agreement to the terms of
this Agreement, the parties have executed this Agreement on the dates set forth
opposite their signatures. This Agreement may be executed in counterparts. A
facsimile of this Agreement and signatures shall be as effective as an original.

          Executive    
/s/ Barry Fromberg 
          Barry Fromberg    
 
       
Date:
  November 7, 2005     
 
       
 
        Company    
/s/ Robert Dunn 
         
Title:
  Senior Vice President-Human Resources     
 
       
 
       
Date:
  November 7, 2005     
 
       

10



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
     I, Barry Fromberg, hereby acknowledge that on November 7, 2005, I received
the Release Agreement (the “Agreement”) for my review and consideration.
     I also acknowledge that the Company has advised me to consult with an
attorney before executing the Agreement, which is a legal document. I understand
that I have twenty-one (21) days from the date above to execute the Agreement.
Further, I understand that, should I decide to execute the Agreement, I may
revoke my acceptance of this Agreement within seven (7) days following the
execution and that the release provision and all other provisions of the
Agreement will not become effective or enforceable until the revocation period
has expired.
     Finally, I understand that I will be receiving from the Company a notice
regarding the continuation of health, vision, and dental benefits (COBRA notice)
and that I must elect continuation coverage and return my election form to the
Company in order to continue such benefits.
      
      

     
/s/ Barry Fromberg 
  November 7, 2005 
Barry Fromberg
  Date

11



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND WAIVER
     I, Barry Fromberg, as evidenced by my signature below, acknowledge and
understand that by signing the Release Agreement (the “Agreement”) with the
Company, sooner than twenty-one (21) days following my receipt of the Agreement,
I am knowingly and voluntarily waiving my right to consider the Agreement for
twenty-one (21) days and accept such lesser time as I utilized. I promise and
guarantee that neither the Company, nor its parent corporation, nor any of its
subsidiaries, affiliates, employees, agents or representatives, induced this
waiver of the full twenty-one (21) day period by fraud, misrepresentation or a
threat to withdraw or alter the Agreement before the expiration of the
twenty-one (21) day period.
     I understand that I have until seven (7) days following the date of my
signing of the Agreement to revoke the Agreement by delivering a signed, written
revocation to a representative of the Company’s Human Resources Department.
      
      

     
/s/ Barry Fromberg
  November 7, 2005
 
   
Barry Fromberg
  Date

12



--------------------------------------------------------------------------------



 



Unvested Options

                                                              Shares Vesting    
            Grant Date   Type     2007     2008     Total     Strike Price      
   
 
                                               
1/13/2004
  ISO     1,069               1,069     $ 26.3199          
1/13/2004
  NQ     15,597               15,597     $ 26.3199          
1/13/2004
  NQ     2,874               2,874     $ 26.3199          
1/13/2004
  ISO     197               197     $ 26.3199                                  
     
 
                                                Sub-total 2004 Grant     19,737
      —       19,737                                                
 
                                               
1/7/2005
  ISO     2,093       3,139       5,232     $ 26.8941          
1/7/2005
  NQ     16,574       15,527       32,101     $ 26.8941          
1/7/2005
  NQ     3,118       3,119       6,237     $ 26.8941          
1/7/2005
  ISO     321       322       643     $ 26.8941                                
       
 
                                                Sub-total 2005 Grant     22,106
      22,107       44,213                                                
 
                                                Total Unvested Options    
41,843       22,107       63,950                                                
 
                                                Unvested SU’s                  
                     
 
                                               
1/13/2004
  SU     3,200       3,200       6,400     $ —          
1/13/2004
  SU     590       590       1,180     $ —          
 
                                               
1/7/2005
  SU     4,100       4,100       8,200     $ —          
1/7/2005
  SU     756       756       1,512     $ —                                      
 
 
                                                Total Unvested SU’s     8,646  
    8,646       17,292                                                

SU’s Subject to Acceleration

                                                              Accelerated
Vesting                                                             Acceleration
  Grant Date   Type     2006     2007     Total     Strike Price     Target
Price  
 
                                               
1/13/2004
  SU     3,200               3,200     $ —     $ 37.85  
1/13/2004
  SU     589               589     $ —     $ 37.85  
 
                                             
 
                                               
1/7/2005
  SU             8,200       8,200     $ —     $ 38.89  
1/7/2005
  SU             1,510       1,510     $ —     $ 38.89                          
     
 
                                                Total SU’s Subject to
Acceleration         3,789       9,710       13,499                            
                   

